           Case 1:21-cr-00322-PGG Document 4 Filed 06/14/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - -                                            X


  UNITED STATES OF AMERICA
                                                                                     UNSEALING ORDER
                       -   v.       -
                                                                                     21 Cr. 3 2 2 ( PGG ) , 2 0
  Juan Oscar Rosario Lopez,                                                          Mag . 13325
      a/k/a "Juan Rosario, "

                           Defendant .
  -   -    -   -   -   -   -    -       -   -   -     -   -   -   -    -    X



          Upon the             application of                         the   United States,      by the     United

States Attorney                     for         the       Southern District             of New York,       Audrey

Strauss, by Assistant United States Attorney Kaylan E . Lasky;

          It is found that the Indictment in the above - captioned action,

21 Cr . 322 ( PGG) , and that the associated Complaint, 20 Mag. 13325,

are currently sealed and the United States Attorney ' s Office has

applied to have the Indictment, Complaint, and any further entries

on these dockets , unsealed, it is therefore

          ORDERED          that             the       Indictment,               Complaint,   and   any   further

entries on the dockets in the above - captioned action be unsealed

and remain unsealed pending further order of the Court .


SO ORDERED .

Dated:         New York, New York
               June 14 , 2021


                                                                            HONORABLE ONA T . WANG
                                                                            UNITED STATES MAGISTRATE JUDGE
